
	

113 HRES 561 IH: Marking the 60th anniversary of the United States Supreme Court decision Brown v. Board of Education.
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 561
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. Hastings of Florida (for himself, Ms. Jenkins, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Marking the 60th anniversary of the United States Supreme Court decision Brown v. Board of
			 Education.
	
	
		Whereas May 17, 2014, marks the 60th anniversary of the United States Supreme Court decision, Brown
			 v. Board of Education, 347 U.S. 483 (1954);
		Whereas Brown v. Board of Education overturned Plessy v. Ferguson, 163 U.S. 537 (1896);
		Whereas in Brown v. Board of Education, the Supreme Court held that Separate educational facilities are inherently unequal, and that segregation of schools violates the equal protection clause of the 14th Amendment; and
		Whereas Brown v. Board of Education was a major milestone in the 20th century civil rights
			 movement: Now, therefore, be it
	
		That the House of Representatives marks the 60th anniversary of Brown v. Board of Education, 347
			 U.S. 483 (1954), which signaled the end of State-sanctioned segregation of
			 schools in the
			 United States, so that it is unlawful to deny access to public facilities
			 on the basis of race.
		
